COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00034-CR


Eddie Calvin Dorris, II                   §   From the 396th District Court

                                          §   of Tarrant County (1166471D)

v.                                        §   February 14, 2013

                                          §   Opinion by Justice McCoy

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By_________________________________
                                         Justice Bob McCoy
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00034-CR
                             NO. 02-12-00035-CR


EDDIE CALVIN DORRIS, II                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                    ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                       MEMORANDUM OPINION1
                                    ------------

      Appellant Eddie Calvin Dorris II appeals his two convictions for assault

after the trial court revoked his deferred adjudication community supervision,

adjudicated him guilty of both offenses, and sentenced him to ten years’

confinement in each case concurrently but consecutive to his sentence for a third

assault conviction.


      1
       See Tex. R. App. P. 47.4.
      Dorris’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. 386
U.S. 738, 87 S. Ct. 1396 (1967). Dorris had the opportunity to file a pro se brief

and has done so; the State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and Dorris’s pro se

brief. We agree with counsel that this appeal is wholly frivolous and without

merit; we find nothing in the record that might arguably support the appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also

Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.



                                                    BOB MCCOY
                                                    JUSTICE


                                         3
PANEL: LIVINGSTON, C.J.; MCCOY and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 14, 2013




                                 4